Citation Nr: 0302800	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of the veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran entered active duty in October 1958; he was 
killed in a motor vehicle accident in service on May 4, 1962.  
The appellant is the veteran's daughter.

This appeal arose from a July 2000 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the appellant's claim.  In 
October 2001, the appellant and her mother testified at a 
personal hearing at the RO.


FINDING OF FACT

The evidence of record does not demonstrate that the 
appellant was permanently unable to engage in substantially 
gainful employment prior to the time she reached the age of 
18 years.


CONCLUSION OF LAW

The appellant was not permanently incapable of self-support 
prior to attaining the age of 18 years, and, accordingly, she 
is not entitled to VA benefits as the helpless child of the 
veteran.  38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.159, 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has contended that she suffered from numerous 
disabilities that had rendered her incapable of self-support 
prior to the age of 18.  She indicated that she had asthma, 
scoliosis and the beginnings of a psychiatric disorder that 
was later diagnosed as schizophrenia.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans Appeals (Board) will analyze the case and 
render a decision.


Factual background

The appellant was born on April [redacted], 1962.  She attained the 
age of 18 on April [redacted], 1980.

The evidence of record indicates that the appellant was seen 
in June 1975 for a curvature of the thoracolumbar spine.  The 
initial treatment report from June 10, 1975 noted that she 
had no neurologic or myopathic disorders and had no known 
congenital abnormalities.  She was described as healthy.  
Save for the scoliosis, her physical examination was normal.  
She was given a Milwaukee brace in August 1975; treatment 
records throughout 1975, 1976 and 1977 noted no improvement 
in the curvature of the spine.  In April 1978, it was noted 
that she had hardly ever worn the brace and had not 
exercised; as a result, the curvature had progressed.  It was 
felt that she needed a fusion and the placement of a 
Harrington rod, which was performed in July 1978.  In 
November 1978, she was found to be 14 weeks pregnant.  
Between 1976 and 1978, she was also treated for acute 
asthmatic attacks.  

In April 1998, a private physician noted that the appellant 
had first been seen in April 1997.  The diagnosis was 
schizophrenia.  

A June 1998 statement from J.E. indicated that, as a child, 
the appellant had talked to herself.  As an adult, she had 
had multiple problems, such as anger and hallucinations.

In February 1999, the appellant's mother submitted a 
statement in which she stated that she had not known that the 
appellant was sick as a child.  However, she did recall that 
she had anger outbursts and behavioral problems.  She stated 
that the appellant, at the age of 17 or 18, had tried to kill 
her.

A private physician, R.A.R., stated in April 1999 that the 
appellant was being treated for schizophrenia.  A social 
worker noted that the appellant had first been hospitalized 
in August 1995 and had been seen by her since November 1997.  
She had been diagnosed with a schizoaffective disorder.  

In October 2001, the appellant and her mother testified at a 
personal hearing at the RO.  Her mother stated that the 
appellant had recently told her that she had been raped at 
the age of 10.  When she was 7 or 8, she had run from a 
store, acting as if something were after her and wrestling 
with her.  She had then been missing for several hours.  At 
the age of 11 or 12, she had run away.  She recalled taking 
her to the doctor for the treatment of asthma and scoliosis.  
She stated that since the appellant's diagnosis of 
schizophrenia, she now believes that her behavior was not 
right as a child.  The appellant stated that she had tried to 
tell the doctors when she was 17 or 18 that there was 
something wrong with her.  She stated that she had graduated 
from high school and had worked from the age of 18 to 
approximately 1997.




Relevant laws and regulations

The term "child" of the veteran includes an unmarried 
person who, before reaching the age of 18 years, became 
permanently incapable of self-support.  38 C.F.R. § 3.57(a) 
(2002).

For the purposes of determining eligibility for VA benefits, 
a child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a) (2002).  
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  It should be borne in mind that employment 
of a child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like.  38 C.F.R. 
§ 3.356(b)(3) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West Supp. 2002)) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In this case, the appellant 
has been provided with several documents notifying her of the 
evidence and information necessary to substantiate her claim.  
These documents also included explanations of what 
information and evidence would be obtained by VA and what 
information and evidence she needed to provide in support of 
her claim.

In January 2001, the appellant was sent a statement of the 
case (SOC).  This document included the laws and regulations, 
as well as the evidence, used in deciding her claim.  It also 
contained an explanation as to why the evidence of record did 
not support her claim.  The appellant requested a hearing and 
in September 2001 she was sent correspondence informing her 
of the date of this hearing.  This correspondence also 
notified her that she should bring any new documentary 
evidence with her to the hearing.  She and her mother then 
testified at a hearing in October 2001.  Following this 
hearing, additional development was undertaken and more 
evidence was subsequently associated with the claims file.   
She was then sent a supplemental statement of the case 
(SSOC); again, this document noted what evidence was relied 
upon in rendering the decision and explained why that 
evidence did not support her claim.  In addition, this SSOC 
included the new notice and assistance regulations adopted to 
implement the VCAA (38 C.F.R. § 3.159 (2002)).  She then 
submitted additional records and she was provided with 
another SSOC.  Again, this explained why that additional 
evidence did not support her claim.  In January 2003, she was 
sent correspondence informing her that her case was being 
sent to the Board and which noted that she could submit 
additional evidence.  

Based upon the above, it is found that the RO has informed 
the appellant of the information and evidence necessary to 
substantiate her claim.  The RO has also notified her of what 
information and evidence was being obtained by VA and what 
information she needed to provide in support of her claim.  
For these reasons, further development is not needed to meet 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the record, it is found that the 
appellant is not entitled to be considered the "child" of 
the veteran.  The Board is not persuaded that the appellant 
was permanently incapable of self-support prior to attaining 
the age of 18 years.  The evidence of record does show that 
she was treated for acute asthma and scoliosis prior to 18.  
She ultimately underwent a spinal fusion and the placement of 
a Harrington rod for the treatment of her scoliosis.  She 
currently suffers from schizophrenia, of which there is no 
medical documentation prior to age 18 (the record indicates 
that this disorder was diagnosed in the 1990's).  There is no 
medical documentation that she was permanently incapable of 
self-support prior to 18; the medical evidence in the 1970's, 
prepared at the time that she was being treated for 
scoliosis, noted that she was otherwise healthy.  While she 
was treated for asthma from 1976 to 1980, there is no medical 
evidence that shows that this condition permanently precluded 
her from engaging in self-supporting employment.  After the 
age of 18, the appellant testified that she had worked at 
various jobs until approximately 1997.  Therefore, in the 
absence of objective medical documentation, it is found that 
helplessness prior to the time of attaining the age of 18 
within the meaning of the applicable laws and regulations has 
not been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim to be recognized as 
the helpless child of the veteran.


ORDER

Recognition of the appellant as the child of the veteran is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

